        


Amendment Number 3
to the
Scholastic Corporation
2011 Stock Incentive Plan


Section 4.1 of the Scholastic Corporation 2011 Stock Incentive Plan (the “Plan”)
is amended by substituting: “7,115,000” for “4,575,000” where it appears
therein; and
Subject to the foregoing, the Plan remains in full force and effect in
accordance with the terms thereof.
The foregoing amendment was duly approved by resolution of the Human Resources
and Compensation Committee of the Board of Directors of Scholastic Corporation
at its meeting held on July 18, 2018.





